 

Exhibit 10.59

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT

 

THIS THIRD AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT (this “CDCs Third
Amendment”) is made and entered into as of December 26, 2017 (“Third Amendment
Date”) by and between CEDARS-SINAI MEDICAL CENTER, a California nonprofit public
benefit corporation (“CSMC”) and CAPRICOR, INC., a Delaware corporation
(“Licensee”), under the following circumstances:

 

A.CSMC and Licensee entered into the Amended and Restated Exclusive License
Agreement date December 30, 2013, as amended by the First Amendment dated March
20, 2015, and the Second Amendment dated August 5, 2016 (the “CDCs License
Agreement”). The CDCs License Agreement pertains to technologies related to
cardiosphere-derived cells (“CDCs”).

 

B.CSMC subsequently filed the patent applications listed under Section 2(a)
(i)-(vii) below (the “New Applications”).

 

C.The parties desire to amend the CDCs License Agreement as further described
herein to incorporate rights to the New Applications pertaining to various
treatments with CDCs.

 

D.Rights to the New Applications pertaining to various treatments with
extracellular vesicles, including exosomes and microvesicles, as well as the
polynucleotides contained therein, are concurrently being licensed by CSMC to
Licensee in that certain Fourth Amendment to Exclusive License Agreement (the
“Exosomes Fourth Amendment”) executed concurrently herewith.

 

E.It is the intent of the parties that all rights embodied in the New
Applications are being licensed from CSMC to Licensee through the combination of
this CDCs Third Amendment and the Exosomes Fourth Amendment.

 

F.For the avoidance of doubt, any other subject matter contained in the New
Applications which is not covered by the Exosomes Fourth Amendment shall be
covered by this CDCs Third Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and in the License Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.          Defined Terms. Terms not otherwise defined herein shall have the
meaning ascribed to them in the License Agreement.

 

 1 

 



 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

2.          Amendment to the CDCs License Agreement.

 

(a)The following technologies are hereby added to Revised Schedule A (Patent
Rights) to the CDCs License Agreement:

 

(i)

[***]

 

(ii)

 

[***]

 

(iii)

[***]

 

(iv)

[***]

 

(v)

[***]

 

(vi)

[***]

 

(vii)

[***]

 

(b)No later than thirty (30) days after the Third Amendment Date, Licensee shall
reimburse CSMC for all of the costs, including attorneys’ fees, actually
incurred by CSMC, before and after the Third Amendment Date, in the preparation
and/or prosecution of the patent applications referenced in Section 2(a) hereof,
which, as of the Third Amendment Date, amount to a total of $49,950.78. All
amounts paid by Licensee to CSMC under this Section shall be nonrefundable.

 

3.          Other Provisions. This CDCs Third Amendment is a revision to the CDC
License Agreement only, it is not a novation thereof. Except as otherwise
provided herein, the terms and conditions of the CDCs License Agreement shall
remain in full force and effect.

 

4.          Further Assurances. Each of the parties hereto shall execute such
further documents and instruments and do all such further acts as may be
necessary or required in order to effectuate the intent and accomplish the
purposes of this CDCs Third Amendment.

 

 2 

 

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

5.         Counterparts. This CDCs Third Amendment may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.

 

*       *       *       *       *

 

 3 

 

 

***Text Omitted and Filed Separately with the Securities and Exchange

Commission. Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Exclusive
License Agreement as of the day and year first above written.

 

Dated: December 26, 2017   CAPRICOR, INC.                     By: /s/ Karen
Krasney, Esq           Karen Krasney, Esq.           Executive Vice President,  
          General Counsel             Dated: December 26, 2017   CEDARS-SINAI
MEDICAL CENTER                     By: /s/ James D. Laur, Esq.           James
D. Laur, Esq.           Vice President,           Business & Technology Affairs
                    By: /s/ Edward M. Prunchunas           Edward M. Prunchunas
          Executive Vice President,           Finance & Chief Financial Officer

 

 4 

 